EXHIBIT 32 Certification of Periodic Financial Report Pursuant to 18 U.S.C. Section 1350 Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of Criticare Systems, Inc. (the “Company”) certifies that the Quarterly Report on Form 10-Q of the Company for the period ended December 31, 2007 fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 and information contained in that Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 7, 2008 /s/ Emil H. Soika Emil H. Soika, Chief Executive Officer Date: February 7, 2008 /s/ Joel D. Knudson Joel D. Knudson, Vice President – Finance This Certification is made solely for purposes of 18 U.S.C. Section 1350, subject to the knowledge standard contained therein, and not for any other purpose.
